t c memo united_states tax_court rebecca a roberts and rick r roberts petitioners v commissioner of internal revenue respondent docket no 18238-17l filed date rebecca a roberts and rick r roberts pro sese karen lynne baker for respondent memorandum opinion gerber judge this collection review case filed pursuant to sec_6330 is before the court on respondent’s motion for summary_judgment filed pursuant to rule on date the court filed respondent’ sec_1unless otherwise indicated all section references are to the internal continued motion for summary_judgment and the supporting declaration of appeals team manager keir fitzgerald by order dated date the court directed petitioners to file a response to respondent’s motion on or before date to date the court has received no response from petitioners background the following facts are based on the parties’ pleadings and respondent’s motion including the attached declaration and exhibits petitioners filed their form_1040 u s individual_income_tax_return on date on date respondent assessed the tax reported on petitioners’ form_1040 a late payment penalty and interest the form_4340 certificate of assessments payments and other specified matters reflects that petitioners fully paid their form_1040 tax_liability as of date petitioners filed their form_1040 on date on date respondent assessed against petitioners dollar_figure of tax an estimated_tax penalty of dollar_figure a late payment penalty of dollar_figure and interest of dollar_figure continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure according to petitioners’ form_4340 their account balance was dollar_figure as of date on date respondent issued to each petitioner a notice_of_intent_to_levy and notice of your right to a hearing on date petitioners’ representative a certified_public_accountant filed with respondent petitioners’ form request for a collection_due_process or equivalent_hearing they requested as a collection alternative an installment_agreement an offer-in- compromise or currently not collectible status they also stated that taxpayer s cannot pay balance at this time taxpayer s would like an offer or installment_agreement respondent acknowledged receipt of petitioners’ form in a date letter to petitioners in which he provided cenia sherman’s contact information should petitioners have questions before receiving a response from the office of appeals settlement officer sandra rose so rose was assigned to petitioners’ case she determined the assessment was properly made the notice_and_demand was mailed to petitioners’ last_known_address petitioners did not owe liabilities for any other periods and petitioners were in compliance with their filing_requirements on date so rose issued to petitioners a letter accepting their request for a collection_due_process cdp hearing as timely scheduling a telephone cdp hearing for date and informing them that they had to provide certain documentation by date in order for her to consider an offer-in-compromise an installment_agreement or currently not collectible status to be considered for an installment_agreement or currently not collectible status petitioners needed to submit a completed form 433-a collection information statement for wage earners and self-employed individuals with supporting documents to be considered for an offer-in-compromise petitioners needed to submit a completed form 433-a with supporting documents a completed form_656 offer_in_compromise and the applicable fee and payments so rose also warned petitioners if you do not wish to participate in a conference or respond to this letter the determination or decision letter that we issue will be based on your cdp request any information you previously provided to this office and any information respondent has on file regarding applicable tax period s she further explained that if petitioners had any questions or concerns regarding their cdp hearing they should contact her at the telephone number listed in the heading so rose called petitioners’ representative at the scheduled time but he was unavailable his associate requested that he be permitted to call back later on date petitioners’ representative left a message stating that he was unavailable during the scheduled telephone cdp hearing and requested that it be rescheduled and moved to houston at this time petitioners had not submitted any documentation to so rose so rose subsequently called petitioners’ representative and informed him that they cannot reschedule the conference or grant a transfer to houston at this point because she didn’t receive any contact from him prior to the conference date requesting a reschedule petitioners’ representative informed so rose that he requested a face-to-face conference before the originally scheduled telephone cdp hearing he did not call so rose at the number listed in the heading of the initial cdp contact letter but instead he called ms sherman at a phone number beginning with the area code thereafter petitioners’ representative requested a face-to-face hearing in houston on numerous occasions so rose and appeals team manager fitzgerald informed petitioners’ representative on multiple occasions that petitioners did not qualify for a face-to-face hearing but they permitted him the opportunity to have a rescheduled telephone cdp hearing by date on date appeals team manager fitzgerald spoke to someone in petitioners’ representative’s office and discussed the general requirements regarding a face-to-face cdp hearing including internal_revenue_manual irm pt date and the specific requirements starting in on date petitioners’ representative sent so rose a fax including an unsigned draft form 433-a and some financial information on the fax cover sheet petitioners’ representative again requested a face-to-face hearing in houston because he has an established relationship with the houston office and he feel s he can accomplish more for his client s in person so rose subsequently called petitioners’ representative and left a voicemail informing him that she would not grant a face-to-face hearing on date so rose faxed petitioners’ representative a letter acknowledging the receipt of a draft form 433-a restating that a face-to-face hearing was being denied and informing petitioners’ representative that petitioners could have a rescheduled telephone conference if they responded to so rose by date she also explained my manager keir fitzgerald discussed general information regarding face-to-face cdp hearing requirements per irm and explained the specific requirements starting in fy17 in response petitioners’ representative sent so rose a fax indicating that petitioners had given so rose all of the required documents requesting that appeals team manager fitzgerald review the documents and again requesting a face-to-face hearing so rose after reviewing the documents and speaking with appeals team manager fitzgerald called petitioners’ representative and left a message informing him that a face-to-face hearing is not available upon request and petitioners must meet certain criteria before it can be granted so rose also informed him that the receipt of financial information does not change the determination to deny a face-to-face hearing on date respondent issued to each petitioner a notice_of_determination concerning collection action s under sec_6320 and or of the internal_revenue_code sustaining the proposed levy for the and taxable years on date petitioners while residing in texas timely filed their petition with this court petitioners contend sec_6330 of the internal_revenue_manual is no longer in compliance with treasury regulations and td internal_revenue_bulletin stating that the final regulations recognize the importance of a face-to-face meeting by providing that taxpayers will ordinarily be offered an opportunity for a face-to-face conference on date the court filed respondent’s motion for summary_judgment and the supporting declaration of appeals team manager fitzgerald by order dated date the court directed petitioners to file a response to respondent’s motion on or before date petitioners have not responded a tax_year discussion this court is a court of limited jurisdiction and our jurisdiction in collection cases is defined by the scope of the determination that the appeals officer is required to make see sec_7442 125_tc_14 ordinarily once the commissioner concedes that there is no unpaid liability left to be collected the collection proceeding is moot see 126_tc_1 the record reflects and respondent concedes in his motion that petitioners’ tax_liability for has been fully paid under the circumstances we will dismiss this case with respect to sua sponte on the ground of mootness see rule b tax_year summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 aff’d 17_f3d_965 7th cir 85_tc_527 under rule d if the adverse_party does not respond to the motion for summary_judgment then this court may enter a decision against that party where appropriate see 87_tc_1213 shepherd v commissioner tcmemo_1997_555 petitioners have not responded to the motion for summary_judgment the court could therefore grant respondent’s motion on that ground alone however even if the court did not rely on that basis the record in this matter shows that respondent is entitled to summary_judgment for the year on the merits of the case the court reviews the determinations regarding the collection action for the years in issue for abuse_of_discretion pursuant to this standard the taxpayer must prove that the determination was arbitrary capricious or without sound basis in fact or law see 114_tc_604 112_tc_19 cdp hearings are informal may consist of one or more oral or written communications between an appeals officer and the taxpayer and do not require the appeals officer and the taxpayer to have a face-to-face conference see sec_6330 sec_301_6330-1 q a-d6 proced admin regs this court has consistently held that a face-to-face hearing is not required pursuant to sec_6320 or sec_6330 and a proper cdp hearing may be held by telephone or by correspondence under certain circumstances see 115_tc_329 rice v commissioner tcmemo_2009_169 huntress v commissioner tcmemo_2009_161 wl moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir a taxpayer may request a face-to-face cdp hearing at the appeals_office closest to the taxpayer’s residence see sec_301_6330-1 q a-d7 proced admin regs however a face-to-face cdp conference concerning a collection alternative such as an installment_agreement or an offer to compromise liability will not be granted unless other taxpayers would be eligible for the alternative in similar circumstances see id q a-d8 for example if a taxpayer is not in compliance with his filing obligations or did not make certain required deposits of tax as set forth in form_656 no face-to-face conference will be granted to the taxpayer if he wishes to make an offer-in-compromise id once a taxpayer is given a reasonable opportunity for a hearing and fails to avail himself of that opportunity we may sustain the commissioner’s determination to proceed with collection on the basis of an appeals officer’s review of the case file see eg rivas v commissioner tcmemo_2012_20 bean v commissioner tcmemo_2006_88 petitioners contend in their petition that they were denied a face-to-face cdp hearing and that s ection of the internal_revenue_manual is no longer in compliance with treasury regulations petitioners appear to rely upon t d 2006_2_cb_887 to support their position see supra p while the preamble to t d c b pincite states that the regulations recognize the importance of a face-to-face meeting it also states that t he final regulations give the office of appeals the flexibility needed to respond to unanticipated circumstances and f urther guidance on granting face-to-face conferences will be provided in the internal_revenue_manual see sec_301_6320-1 proced admin regs we recognize that the irm does not carry the force and effect of law but we have generally held that there is no abuse_of_discretion in following the guidelines set forth in it see 143_tc_30 petitioners were provided an opportunity to have a telephone cdp hearing which their representative was unavailable for and attempted to reschedule although petitioners’ representative requested a face-to-face cdp hearing in houston to address collection alternatives because he has an established relationship with the houston office and he feel s he can accomplish more for his client s in person he did not communicate with so rose or request a face-to-face hearing before the scheduled telephone cdp hearing petitioners’ representative contacted ms sherman not so rose despite the fact that so rose’s letter explicitly provided her contact information in case petitioners had any questions or concerns regarding their cdp hearing so rose also warned petitioners if you do not wish to participate in a conference or respond to this letter the determination or decision letter that we issue will be based on your cdp request any information you previously provided to this office and any information the irs has on file regarding applicable tax period s on several occasions after the date of the initially scheduled telephone cdp hearing so rose and appeals team manager fitzgerald advised petitioners’ representative that petitioners did not qualify for a face-to-face hearing but they offered petitioners an opportunity to reschedule the telephone cdp hearing despite so rose’s offer petitioners through their representative did not take advantage of her offer and again requested a face-to-face hearing so rose did not abuse her discretion by denying petitioners a face-to-face hearing the preamble to the regulations states that a cdp hearing may be conducted face-to-face but that is not required see sec_6330 sec_301 d q a-d6 proced admin regs moreover so rose did not abuse her discretion by relying upon the irm procedures prescribing when a face-to-face hearing shall be granted a cdp hearing may be conducted by telephone and petitioners did not participate in the initially offered telephone cdp hearing or take advantage of the opportunities that so rose provided them for a rescheduled telephone cdp hearing in addition so rose did not abuse her discretion by not agreeing to a collection alternative ie an installment_agreement an offer-in-compromise or currently not collectible status see sec_6330 petitioners did not initially provide so rose with any of the documentation she requested in order to consider collection alternatives although petitioners eventually provided a draft form 433-a with some financial information it was not signed so rose verified that the requirements of sec_6330 had been met and evaluated the issues petitioners raised including their request for a face-to- face cdp hearing even though they did not participate in a cdp hearing she warned petitioners that if they did not participate that she would have to make a determination on the basis of the documentation in their file including the draft form 433-a and financial information so rose and appeals team manager fitzgerald reviewed the provided documents after reviewing the documents in petitioners’ file and considering petitioners nonparticipation in the cdp hearing so rose could not consider collection alternatives she determined that the proposed levy met the sec_6330 requirements and she ultimately sustained the determination see eg huntress v commissioner wl at accordingly the court concludes that there was no abuse_of_discretion in respondent’s determination with regard to taxable_year and respondent’s motion for summary_judgment will be granted in part and denied in part to reflect the foregoing an appropriate order and decision will be entered
